Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This action is in response to Applicant’s filing on September 11, 2019. Claims 1, 9, and 28-31 are pending and examined below.

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 and 365(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 111(a).

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 9, 30, and 31 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bradley.

10.	Regarding claim 1,
		Bradley discloses the following:
A first memory configured to store first image data of an interior of a vehicle acquired by an image sensor at a first point in time (Paragraphs 0010-0012, 0066, and 0020)
Sensors can include cameras
Sensors can obtain data from inside of vehicle
System includes memory
A first receiver configured to receive second image data of the interior of the vehicle acquired by the image sensor at a second point of time, which is later that the first point in time, from the vehicle by wireless communication (Paragraphs 0010-0012, 0066, and 026)
Vehicle can determine a difference inside the vehicle after service is completed
Device can use wireless-communications
A first determination section configured to compare the first image data with the second image data and determine whether a left-behind item a passenger has left inside the vehicle between the first point in time and the second point in time, based on the first image data and the second image data (Paragraph 0066)
Vehicle can determine a difference inside the vehicle after service is completed
Difference could be an item left behind
A first transmitter configured to transmit first data based on the determination result obtained at the first determination section, to the vehicle by wireless communication (Paragraph 0026, Fig. 4)
Wireless communication can be used to transmit data
a second transmitter configured to, when the first determination section determines that the left-behind item is present, transmit a message that prompts the passenger to select handling of the left-behind item, to an information terminal of the passenger (Paragraph 0047, Fig. 4)
System can receive information about object inside vehicle and send an object message to the user
Receive selection information relating to the handling of the left-behind item from the information terminal of the passenger (Paragraphs 0068-0069)
User can be informed of item left behind and remedial action can be taken to get item back to user, etc.
Suspend services of the vehicle based on the selection information (Paragraphs 0068-0069)
Vehicle can be sent to a warehouse or location for housing misplaced objects
Set a new destination for the vehicle (Paragraphs 0068-0069)
User can set up a meet location to retrieve the item, or the vehicle can go to a warehouse, etc. to store the item

Regarding claim 9,
	Bradley, as shown above, discloses all the limitations of claim 1. Bradley further discloses the following:
The vehicle is capable of autonomous driving without a driver for general passenger automobile transportation business (Paragraph 0009)
Vehicles can be autonomous

	Regarding claims 30 and 31, the claim limitations are similar to claim 1 and are rejected using the same rationale as seen above in claim 1.

Claim Rejections - 35 USC § 103
11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 28 and 29 are rejected under 35 U.S.C. 103 as being obvious over Bradley, in view of Kentley, and further in view of Germann et al., US 20140032297 A1, herein referred to as Germann.

	Regarding claim 28, Bradley discloses receiving a dispatch request of a driver-free autonomous driving vehicle from a first terminal (Paragraphs 0024) , associate a first vehicle with a first user corresponding to the first terminal by referring to a first database including information of a dispatch schedule of in-service vehicles (Paragraphs 0024 and 0086; dispatch sub-system receives requests from users and selects vehicles to provide the services, user requests vehicle through service management system; examiner would like to note that no mention of a ‘first’ or ‘second’ database is mentioned in the specification, so examiner is interpreting them as the same; there is only a mention of user database 538), calculate a fare based on first fare information corresponding to the first user by referring to a second database (Paragraph 0051; examiner notes that taxi/ride-share fares are usually based on distance information; service management system controls charging), and associating the first vehicle with a second user, who is different from the first user (Paragraph 0024; examiner notes that ‘a user’ could request a pickup service for ‘a person’ at a destination), but fails to explicitly disclose a fare payer change request from the first vehicle. However, Kentley discloses a payment module that allows a user to modify payment information for the autonomous vehicle service (Paragraph 0165). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Bradley to allow a user to modify the payment information for a vehicle service for another user as this would allow greater flexibility in managing the autonomous service vehicles. An example would be if a user is unable to enter payment for the service (intoxication, etc.), another user could pay for their ride.
	Also, Bradley fails to disclose calculating a fare based on a second database including information of reward points given to users. However, Germann discloses crediting a user account with reward points which may be used toward a payment to a second party, such as a transportation service (Paragraph 0034). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Bradley to include a reward point system for fare or payment calculation. The motivation to do this would be to incentivize the user to further use services and would be financially beneficial since the reward system can provide discounts.

	Regarding claim 29, Bradley in view of Kentley, and further in view of Germann, discloses all the limitations of claim 28. Bradley further discloses a user requesting service a location for another person (Paragraph 0024; examiner notes that ‘a user’ could request a pickup service for ‘a person’ at a destination), but fails to explicitly disclose receiving a change request from the second user. However, Kentley discloses a payment module that allows a user to modify payment information for the autonomous vehicle service (Paragraph 0165). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Bradley to allow a user to modify the payment information for a vehicle service for another user as this would allow greater flexibility in managing the autonomous service vehicles. An example would be if a user is unable to enter payment for the service (intoxication, etc.), another user could pay for their ride.

Examiner’s Note
12.	Examiner would like to note that the application could potentially have allowable subject matter. Specifically, the specification of the instant application discloses a reward point system for a user based on handling of left behind items, etc. (fifth embodiment, etc.). Examiner believes this might be allowable if amended into the independent claims, pending further search in subsequent actions.

Response to Arguments
13.	Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive.
	
	With respect to claims 1, 30, and 31, Applicant is arguing that Bradley fails to disclose suspension of services based on the selection information. However, Paragraph 0069 of Bradley clearly states that the autonomous vehicle can be given instructions to take the left-behind item to a warehouse or other location. This is a suspension of services since the vehicle is not currently performing the service of transporting users.

Applicant’s arguments with respect to claims 28 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US publication US 2010/0280700 A1 by Morgal et al. is relevant to the current application because it discloses a ride-sharing system using autonomous vehicles. The disclosure also discusses reservation of vehicles by users.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664